UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1436



AZEB YIGALEM,

                                                          Petitioner,

          versus


JOHN ASHCROFT,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-795-046)


Submitted:   July 28, 2004                 Decided:   August 18, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rev. Uduak J. Ubom, Washington, D.C., for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Daniel E. Goldman, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Azeb Yigalem, a native and citizen of Ethiopia, petitions

for   review    of   an   order    of   the   Board       of   Immigration   Appeals

(“Board”) dismissing her appeal of the immigration judge’s denial

of her applications for asylum and withholding of removal.

           On appeal, Yigalem raises challenges to the immigration

judge’s determination that she failed to establish her eligibility

for   asylum.        To   obtain   reversal     of    a    determination     denying

eligibility for relief, an alien “must show that the evidence [s]he

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”                     INS v. Elias-

Zacarias, 502 U.S. 478, 483-84 (1992).                     We have reviewed the

evidence of record and conclude that Yigalem fails to show that the

evidence compels a contrary result.             Accordingly, we cannot grant

the relief Yigalem seeks.

           Additionally, we uphold the immigration judge’s denial of

Yigalem’s request for withholding of removal.                      To qualify for

withholding of removal, an applicant must demonstrate “a clear

probability of persecution.” INS v. Cardoza-Fonseca, 480 U.S. 421,

430-31 (1987).        The standard for withholding of removal is more

stringent than that for granting asylum.                   Chen v. INS, 195 F.3d

198, 205 (4th Cir. 1999).          Because Yigalem fails to show that she

is eligible for asylum, she cannot meet the higher standard for

withholding of removal.


                                        - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -